Concurring Opinions.
Baker, J.
Appellants contend that the Barrett law not only conflicts with the fourteenth amendment of the federal Constitution, but also contravenes those provisions of our *156State Constitution which forbid the taking of property without just compensation and due course of law.
In Adams v. City of Shelbyville, 154 Ind. 467, 49 L. R. A. 797, it was held that the principles applicable to assessments for local improvements are these: “The legislature may create, or authorize a municipality to create, a local taxing district for local improvement purposes, which includes part only of the property within the municipality; the legislature may declare conclusively that only the property within the taxing district shall be specially assessed on account of local improvement within that district; each parcel of contributing property may be assessed only to' the extent that it actually receives special benefits; the taxing district as a whole may be assessed only to the extent of the sum of the special benefits actually received by the several parcels of contributing property; the improvement so far as its cost exceeds the special benefits resulting to the several parcels of property in the taxing district, is a benefit .to the municipality at large, and such excess must be borne by the general treasury; property owners affected by an improvement, within a taxing district, are entitled to a hearing on the question of special benefits.”
In the dissenting opinion in Adams v. City of Shelbyville, supra, no disagreement with these principles was expressed, but on the contrary they were fully concurred in. The only point of difference was whether the Barrett law did or did not afford the property owners a due opportunity to be heard on the question of special benefits as an issue of fact.
The right of the property owner to a hearing on the question of special benefits as an issue of fact was held to> be guaranteed by the State and federal Constitutions. So' far as the federal Constitution was concerned, it was taken that the controlling principles were stated in Norwood v. Baker, 172 U. S. 269. But the final and authoritative exposition of the federal Constitution and of the decisions of the Supreme Court of the United States in reference thereto must *157come from that court. In a dissenting opinion in City of Indianapolis v. Holt, 155 Ind. 222, it was suggested that the Supreme Court of the United States might thereafter decide that a statute, providing ample notice of assessments by frontage and affording due opportunity to be heard on the question whether the assessments were equally and properly apportioned by frontage, but denying the property owner a hearing on the question of special benefits as an issue of fact, was not in conflict with the fourteenth amendment, but that, until then, the principles promulgated in Norwood v. Baker, supra, should be followed. And in French v. Barber, etc., Co., 21 Sup. Ct. 625, and other concurrent decisions, that court has so decided and virtually overruled or construed away the Norwood-Baker decision. These later decisions are binding upon this court on the question of conflict between the street improvement laws, of this State and the fourteenth amendment to the federal Constitution. But they have no compulsive force with respect to the construction of our State Constitution. How, then, does this case stand in the light of the guaranties of our Constitution ? According to the principles announced in Adams v. City of Shelbyville, 154 Ind. 467, the appellants’ property was not subject to assessment for street improvements except under a law that afforded them a hearing on the question of special benefits as an issue of fact. In the same case, it was held by a majority of the court that the Barrett law provided for such a hearing. And it is only on the basis that appellants were afforded their constitutional right to a hearing on the question of special benefits as an issue of fact under the Barrett law as construed by a majority of the court that I concur in the affirmance of the judgment.